DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 1, it is suggested that the “AC” be replaced with “alternating-current (AC)”.
In claim 2, lines 3-4, it is suggested that the “the TMDS” be replaced with “a transition-minimized differential signal (TMDS)”.
In claim 5, line 4, it is suggested that the “HDMI” be replaced with “high-definition media interface (HDMI)”.
In claim 6, line 2, it is suggested that the “AC” be replaced with “alternating-current (AC)”.
In claim 7, lines 3, it is suggested that the “the TMDS” be replaced with “a transition-minimized differential signal (TMDS)”.
In claim 10, line 3, it is suggested that the “HDMI” be replaced with “high-definition media interface (HDMI)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2008/0061837 A1).
Consider claims 1 and 6:
Xu discloses a signal transmission device AC-coupled with a reception device through a digital transmission line (see Fig. 1 and paragraph 0001, where Xu describes an AC-coupled data transmission link), comprising: 
transmitting circuitry configured to transmit a differential signal to the digital transmission line (see Fig. 1 and paragraph 0001, where Xu describes a transmitter circuit 34 that transmits a differential signal to the AC-coupled data transmission link, the differential signal is the output of a differential pair of transistors M1 10 and M2 12; see paragraph 0003, where Xu describes that the signals from the transistors M1 10 and M2 12 have just a high level and a low level, thus a digital signal), 
the differential signal including a first signal and a second signal that are based on an encoded bit serial input signal (see Fig. 1 and paragraph 0001, where Xu describes that the differential signal includes a first signal from a first transistor M1 10 and a second signal from a second transistor M2 12; see Fig. 1 and paragraphs 0002-0003, where Xu describes that the first transistor M1 10 receives input from input line DIP 14, and that the second transistor M2 12 receives input from input line DIN 16; see paragraph 0017, where Xu describes that the AC-coupled data transmission link is a serial link), 
wherein absolute values of amplitudes of the first and second signals are 857.14 (mV) or larger (see Fig. 1 and paragraph 0006, where Xu describes that the first signal is provided from chip pad DON 20, and the second signal is provided from chip pad DON 18, a large output swing is preferred at the outputs of the chip pad DON 20 and the chip pad DON 18; see paragraph 0009, where Xu describes that the output swing is 1200 mV).  
Consider claims 4 and 9: 
Xu discloses the invention according to claims 1 and 6 above. Xu discloses: the differential signal has an amplitude of 686 (mV) or larger (see paragraph 0009, where Xu describes that the differential signal has a differential swing of 1200 mV).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2008/0061837 A1), as applied to claims 1 and 6 above, and further in view of Nagarajan et al. (US 11,109,515 B1) and Park (US 2019/0050130 A1).
Consider claims 2 and 7: 
Xu discloses the invention according to claims 1 and 6 above. Xu does not specifically disclose: (1), wavelengths of waveforms of the first and second signals are 0.85 Tbit (time duration of a single bit carried across a data channels) or longer, and (2), TMDS data channels.
Regarding (1), Nagarajan teaches: wavelengths of waveforms of a first and second signals are 0.85 Tbit (time duration of a single bit carried across a data channels) or longer (see col. 42, lines 61-67, where Nagarajan describes a multi-wavelength transceiver with a total of 1.6 Tbit/s or higher data capacity, thus total wavelengths are 1.6 Tbit or longer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: wavelengths of waveforms of the first and second signals are 0.85 Tbit (time duration of a single bit carried across a data channels) or longer, as taught by Nagarajan to modify the method of Xu in order to ensure higher capacity, as discussed by Nagarajan (see col. 3, lines 1-5).
Regarding (1), Park teaches: TMDS data channels (see Fig. 1 and paragraphs 0051-0053, where Park describes TDMS data channels).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: TMDS data channels, as taught by Park to modify the method of Xu in order to improve use experience, as discussed by Park (see paragraph 0019).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2008/0061837 A1), as applied to claims 1 and 6 above, and further in view of Nagarajan et al. (US 11,109,515 B1) and Kikuchi (US 5,828,326).
Consider claims 3 and 8: 
Xu discloses the invention according to claims 1 and 6 above. Xu does not specifically disclose: a ratio of logic 1 and logic 0 in number for the encoded bit serial input signal is different from 5:5.  
Kikuchi teaches: a ratio of logic 1 and logic 0 in number for an encoded bit serial input signal is different from 5:5 (see col. 7, lines 64-67 and col. 8, lines 1-4, where Kikuchi describes 4-bit cods, the ratio of logic “1” to logic “0” is 1:3).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a ratio of logic 1 and logic 0 in number for the encoded bit serial input signal is different from 5:5, as taught by Kikuchi to modify the method of Xu in order to easily reproduce the DC level, as discussed by Park (see col. 8, lines 1-4).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2008/0061837 A1), as applied to claims 1 and 6 above, and further in view of Park (US 2019/0050130 A1).
Consider claims 5 and 10: 
Xu discloses the invention according to claims 1 and 6 above. Xu does not specifically disclose: the bit serial input signal is TMDS-encoded, and the digital transmission line is a line based on an HDMI standard.  
	Park teaches: a bit serial input signal is TMDS-encoded, and a digital transmission line is a line based on an HDMI standard (see Fig. 1 and paragraphs 0051-0053, where Park describes TDMS data channels in a HDMI system).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the bit serial input signal is TMDS-encoded, and the digital transmission line is a line based on an HDMI standard, as taught by Park to modify the method of Xu in order to improve use experience, as discussed by Park (see paragraph 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631